DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 and 17-20 are allowed. Claims 16 is cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020, 01/03/2020, 10/31/2018,09/24/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with [Christian Schaefer] on [05/20/2021].
The application has been amended as follows: Deleting the word “preferably” from claim 16.  Merging claim 16 with claim 1, and Cancel claim 16.
Amend claim 1 as follows: --“ An electrical machine (10), having a pole pot (15), in which a stator (16) and a rotor (18) are accommodated, and a plug housing (33) with an integrated plug-in connector (37) is arranged axially on an open side of the pole pot (15), wherein a rotor shaft (20) of the rotor (18) projects with a free end (80) axially out of the pole pot (15) into the plug housing (33), and a magnetic signal generator (75) for rotational position detection is arranged at the free end (80), which magnetic signal generator (75) interacts with a magnetic field sensor (77) in axial opposition thereto, characterized in that the magnetic field sensor (77) is configured as a wired single-part component, and is fastened directly to an inner side (29) of the plug housing (33), without the use of a circuit board, a receiving frame (119) is configured circumferentially around the magnetic field sensor (77), and forms a positive fit with the magnetic field sensor (77) wherein the magnetic field sensor (77) comprises a sensor housing (79), configured to an approximately rectangular design, one corner of which is beveled
Cancel claim 16
Allowable Subject Matter
Claim 1-15 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 1, recites “inter alia” “An electrical machine (10), having a pole pot (15), in which a stator (16) and a rotor (18) are accommodated, and a plug housing (33) with an integrated plug-in connector (37) is arranged axially on an open side of the pole pot (15), wherein a rotor shaft (20) of the rotor (18) projects with a free end (80) axially out of the pole pot (15) into the plug housing (33), and a magnetic signal generator (75) for rotational position detection is arranged at the free end (80), which magnetic signal generator (75) interacts with a magnetic field sensor (77) in axial opposition thereto, characterized in that the magnetic field sensor (77) is configured as a wired single-part component, and is fastened directly to an inner side (29) of the plug housing (33), without the use of a circuit board, a receiving frame (119) is configured circumferentially around the magnetic field sensor (77), and forms a positive fit with the magnetic field sensor (77) wherein the magnetic field sensor (77) comprises a sensor housing (79), configured to an approximately rectangular design, one corner of which is beveled (see Fig.1 and Fig.2).  
    PNG
    media_image1.png
    480
    655
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    638
    465
    media_image2.png
    Greyscale

 
Regarding claims 1 combination, the closest prior art Gang, Kaneo, Fujita, Nakano combinations teaches an electrical, with the magnetic signal generator and field sensor, and is across from the shaft and is on the directly on the inner side of the plug housing, however the sensor does not have a housing or beveled portion or is rectangular,  nor is it a single component and is not wired as single wired sensor, the prior art fails to teach the combination of this claim 1 where  fails to teach the combination An electrical machine (10), having a pole pot (15), in which a stator (16) and a rotor (18) are accommodated, and a plug housing (33) with an integrated plug-in connector (37) is arranged axially on an open side of the pole pot (15), wherein a rotor shaft (20) of the rotor (18) projects with a free end (80) axially out of the pole pot (15) into the plug housing (33), and a magnetic signal generator (75) for rotational position detection is arranged at the free end (80), which magnetic signal generator (75) interacts with a magnetic field sensor (77) in axial opposition thereto, characterized in that the magnetic field sensor (77) is configured as a wired single-part component, and is fastened directly to an inner side (29) of the plug housing (33), without the use of a circuit board, a receiving frame (119) is configured circumferentially around the magnetic field sensor (77), and forms a positive fit with the magnetic field sensor (77) wherein the magnetic field sensor (77) comprises a sensor housing (79), configured to an approximately rectangular design, one corner of which is beveled combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

    PNG
    media_image3.png
    362
    492
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    708
    564
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    706
    528
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    696
    541
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    721
    626
    media_image7.png
    Greyscale

Claims 2-15 and 17-20 are allowed based on dependency from allowable claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834